Ryan, J.
The order for the examination of said judgment debtor containing the provision forbidding him to transfer or make any other disposition of his property until further order in the premises was served upon him on March 5, 1931. His examination discloses that on said day there was due said judgment debtor from a corporation the sum of $990 for rent, and that said sum was paid over to him by check on or about March 31, 1931, and that he subsequently disbursed it. The claim in favor of the judgment debtor existed at the time of the service of the order, and was in fact then due and owing; that it was not reduced to cash or paid over until after the service of the order has no merit in this proceeding. The collection of the amount of the claim and disbursing the money constituted a violation of the order. The judgment debtor has had the opportunity to explain the transaction but has failed to excuse his contemptuous conduct, for which he is fined $990, payable in five equal monthly payments beginning June 15, 1931, otherwise commitment to issue. Same to be applied on the judgment. Submit order.